DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Status of Claims
Claims 1 and 5 are amended due to Applicant's amendment dated 05/31/2022.  Claims 1-11 are pending.
Response to Amendment
The rejection of claims 1-7 and 9-11 under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”) is not overcome due to the Applicant’s amendment dated 05/31/2022. However, the rejection is withdrawn due to reconsideration of the original grounds of rejection. As outlined below, new grounds of rejection have been made over Zeng in view of Hikime et al. JP 2012049518 A—English translation obtained from Google Patents, hereinafter “Hikime”.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Zeng in view of Toshihiro et al. WO 2007069569 A1—English translation obtained by Global Dossier, hereinafter “Toshihiro”—is not overcome due to the Applicant’s amendment dated 05/31/2022. However, the rejection is withdrawn due to reconsideration of the original grounds of rejection. As outlined below, new grounds of rejection have been made over Zeng in view of Hikime and Toshihiro.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 9-13 of the reply dated 05/31/2022 with respect to the rejection of claims 1-11 have been fully considered, but they are not persuasive.
Applicant's argument –Applicant provides data in the Declaration filed 05/31/2022 to demonstrate core structures of dibenzofuran and dibenzothiophene having triazine rings and a second non-hydrogen substituent located on the 1-position and 4-position (compounds of the claimed Chemical Formulas 1 or 2) instead of the 2-position and 4-position (compounds of prior art Zeng) have improved device lifetime, driving voltage and efficiency. Accordingly, Applicant argues the compounds of the claimed Chemical Formula 1 and 2 show unexpected results over the prior art.
Examiner's response --Overcoming a rejection based on unexpected results requires at least the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
Comparison with closest prior art
Applicant has not made a comparison to the closest prior art. The device examples of the Declaration filed 05/31/2022 comprise different device structure and materials than the devices of Zeng.
With respect to the device structure, Zeng teaches devices having the following structure and materials (¶ [0330]-[0332]):
Anode: ITO
Hole injection layer: LG101
Hole-transport layer: NPD
Emissive layer: Compound E8 with 20 wt% inventive compounds doped with 10 wt% emitter (GD)
Hole blocking layer: Compound C65 or CC-1
Electron-transport layer: Alq3
Cathode: LiF-Al

    PNG
    media_image1.png
    182
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    413
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    287
    259
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    107
    373
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    107
    373
    media_image4.png
    Greyscale

The instant devices of the Declaration include the following (instant pgs. 28-29 and Table 1)
Anode: ITO
Hole injection layer: HI-1
Hole transfer layer: HT-1
Electron blocking layer: HT-2
Light emitting layer: claimed compounds and host (GD) in varying weight ratios of 83:7, 93:7, and 90:10
Electron transport layer: ET-1
Electron injection layer: Li
Cathode: Aluminum



    PNG
    media_image5.png
    170
    239
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    236
    298
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    281
    281
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    99
    261
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    99
    261
    media_image8.png
    Greyscale

As shown above, the devices of the Declaration contain both a different layer structure and different layer materials as compared to the device of Zeng. Specifically of note is the difference between the emissive layers and their neighboring layers. The emissive layer of Zeng includes three different compounds (Compound E8, GD, and compounds of Zeng’s Formula I) and includes only 20 wt% of compounds of Zeng’s Formula I. Alternatively, the light emitting layers of the instant devices include two different compounds (GD and compounds of claimed Chemical Formula 1 or 2) and a much higher percentage of compounds of claimed Chemical Formula 1 or 2 (87%, 90%, or 93%). Additionally, the emissive layers of Zeng are sandwiched by hole-transport layers and hole blocking layers whereas the instant light emitting layers are sandwiched by electron blocking layers and electron transport layers. Applicant has not provided an explanation regarding this difference. It is unclear if the device comprising the same structure and materials of Zeng that also contain a compound represented by claimed Formulas 1 or 2 would obtain the results as discussed by Applicant. 
As the devices of Applicant and the devices of Zeng comprise different structure and materials, a comparison is not being made to the closest prior art. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required. MPEP 716.02(e).
However, even if the devices of the Declaration comprised the same device structure and materials as the prior art, the prior Office Action and the rejection below discuss Compound C91 of Zeng below (pg. 22), which comprises a dibenzofuran group with a triazine substituent at position 1 and a second substituent at position 4.

    PNG
    media_image9.png
    215
    376
    media_image9.png
    Greyscale

As the data of the Declaration only compares compounds having substituents in the 2- and 4-positions with compounds having substituents in the 1- and 4-positions, and no explanation is provided for compounds having substituents in other positions, it is unclear if a comparison between compounds having substituents in the 4- and 6-positions and compounds having substituents in the 1- and 4-positions would obtain the same results discussed by Applicant.
Commensurate in Scope
As claims 6-11 claim a broad device structure including any materials but the devices discussed in Table A of the Declaration only recite one specific device structure and materials (see instant pgs. 28-29), the claims are not commensurate in scope. For example, as discussed above, the prior art teaches different device structure and materials than the instant specification. The structures and materials discussed in the prior art are within the claim scope of the instant application. As there are no results comprising the structures and materials of the prior art, it is unclear if the same results discussed by Applicant would be present.
Unexpected Results
While there is improvement in voltage, efficiency, and lifetime between the instant devices and devices comprising compounds of Zeng, it is unclear whether these performances are truly unexpected in view of the teachings of the prior art.
As discussed further in the rejection below, Hikime (JP 2012049518 A—English translation obtained from Google Patents) teaches Hikime teaches high luminous efficiency, long life, and reduced driving voltage may be achieved by introducing a substituent at the 1-position of the dibenzofuran skeleton (first third of pg. 4). Therefore, as it is known in the art that substitution on the 1-position of a dibenzofuran improves efficiency, lifetime, and reduces voltage, it is unclear whether the degree of improvement shown by the data in the Declaration is truly unexpected.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 2017/0222160 A1 (“Lee”).
Regarding claims 1-4, 6-7, and 9, Lee teaches an organic light emitting device including a first electrode, a second electrode, and at least one organic layer interposed between the first and second electrodes (abstract). The organic layer includes a light emitting layer, a hole transport layer, and an electron transport layer, and the light emitting layer includes a first compound and second compound represented by Formula A and Formula B, respectively (¶ [0039]-[0040]). Formula B is shown below (¶ [0016]).

    PNG
    media_image10.png
    39
    162
    media_image10.png
    Greyscale


Lee teaches an organic light emitting device as described above exhibits low driving voltage, high efficiency, and long life (abstract).
Lee teaches examples of compounds represented by Formula B including Compound E97, shown below (claim 8 on pg. 39, pg. 60).

    PNG
    media_image11.png
    325
    312
    media_image11.png
    Greyscale

Compound E97 reads on the claims Formula 1 wherein:
X is N;
Y is O;
L is an unsubstituted C6 arylene (phenylene);
Ar1 is phenyl; and
Ar2 and Ar3 are each an unsubstituted C6 aryl (phenyl).
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0222160 A1 (“Lee”).
Regarding claim 5, Lee teaches Compound E97 of claim 1, as described above.
While Lee teaches HAr may be substituted with C6-C60 aryl groups including phenyl and m-terphenyl (¶ [0017], [0021], and [0029]), Compound E97 fails to include a dibenzofuran group substituted with terphenyl.
Therefore, given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl substituent with an m-terphenyl substituent, because Lee teaches the variable may suitably be selected as a substituent of the variable HAr.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the second compound in the organic layer of the organic light emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to attach the m-terphenyl to the dibenzofuran in the location highlighted 
    PNG
    media_image12.png
    141
    259
    media_image12.png
    Greyscale
, because it would have been choosing from one of 14 locations the substituent may attach, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second compound in the organic layer of the organic light emitting device of Lee and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula B having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Lee reads on the following claimed compound:

    PNG
    media_image13.png
    233
    135
    media_image13.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0222160 A1 (“Lee”) as applied to claim 6 above, and further in view of Toshihiro et al. WO 2007069569 A1—English translation obtained by Global Dossier, hereinafter “Toshihiro”.
Regarding claim 8, Lee teaches the organic light emitting device of claim 6, as described above.
While the material for the hole transport layer is not specially limited (¶ [0047]), Lee fails to teach Compound E97 may be included in the hole transport layer.
Toshihiro teaches an organic EL element comprising a compound represented by any one of the general formulae (1) to (14) (¶ [0010]), wherein general formula (3) has the structure 
    PNG
    media_image14.png
    154
    140
    media_image14.png
    Greyscale
(¶ [0013]). Toshihiro teaches when an organic EL element material represented by general formula (1) is used—wherein general formula (1) may be further defined by general formulae (2) to (14)—an organic EL element having high luminous efficiency, no pixel defect, excellent heat resistance and long life can be obtained (¶ [0020]).
Toshihiro teaches the organic EL element material is preferably a material contained in a hole transport layer of the organic EL element (¶ [0058]).
The Compound E97 of Zeng reads on the general formula (3) of Toshihiro wherein: (i) X represents an oxygen atom; (ii) R1 to R4, and R6 to R12 are each hydrogen atoms; and (iii) R5 is a substituted C6 aryl group (Toshihiro, ¶ [0011] and [0013]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the Compound E97 in the hole transporting layer of the organic light emitting device of Lee, based on the teaching of Toshihiro.  The motivation for doing so would have been to provide an organic light emitting device having high luminous efficiency, no pixel defect, excellent heat resistance, and long life, as taught by Toshihiro.
Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0222160 A1 (“Lee”) as applied to claim 6 above, and further in view of Zeng et al. US 2016/0028021 A1 (“Zeng”).
Regarding claims 10-11, Lee teaches the organic light emitting device of claim 6, as described above.
While the material for the electron transport material may be any known electron transport material (¶ [0050]), Lee fails to teach Compound E97 may be included in the electron transport layer.
Zeng teaches an organic light emitting device including an organic layer, wherein the organic layer may include a composition comprising a compound according to a structure of Formula I (¶ [0033]). Zeng teaches specific examples of Formula I including Compound C205 (pg. 28).

    PNG
    media_image15.png
    251
    367
    media_image15.png
    Greyscale


Zeng teaches the organic layer comprising a compound of Formula I may be an emissive layer or an electron transport layer, and devices comprising such compounds show higher efficiencies and lower driving voltage than devices comprising comparative compounds (¶ [0142], [0150], [0333], [0338], [0345], [0350], and Table 4). Accordingly, Zeng teaches devices comprising compounds comprising a dibenzofuran core substituted with triphenyl-triazine and benzene may exhibit high efficiency and low driving voltage when used in either the emissive layer or electron transport layer.
Therefore, as Lee teaches a similar compound having similar benefits, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming an electron transport layer with a compound having dibenzofuran core substituted with triphenyl-triazine and benzene, specifically Compound E97, as taught by Lee and Zeng.  One would have been motivated to do so because Lee teaches Compound E97, which is a compound having dibenzofuran core substituted with triphenyl-triazine and benzene, and Zeng teaches such a compound may be used in an electron transport material.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Zeng teaches a compound having dibenzofuran core substituted with triphenyl-triazine and benzene obtains benefits of high efficiency and low driving voltage when used in an electron transport layer and therefore forming an electron transport layer with Compound E97 as the electron transport material in the device of Lee in view of Zeng would yield the benefit of high efficiency and low driving voltage, as described above.
	
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”) in view of Hikime et al. JP 2012049518 A—English translation obtained from Google Patents, hereinafter “Hikime”.
Regarding claims 1-7 and 9-10, Zeng teaches an organic light emitting device including an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer may include a composition comprising a compound according to a structure of Formula I below (¶ [0033]). 

    PNG
    media_image16.png
    153
    233
    media_image16.png
    Greyscale

Zeng teaches specific examples of Formula I including Compound C91, wherein X represents an oxygen atom (pg. 22).

    PNG
    media_image9.png
    215
    376
    media_image9.png
    Greyscale

Zeng teaches devices comprising compounds of Formula I show higher efficiencies and lower driving voltage than devices comprising comparative compounds (¶ [0333], [0338], [0345], [0350], and Table 4).
While the dibenzo group may have substituents located on the same ring 
    PNG
    media_image17.png
    76
    159
    media_image17.png
    Greyscale
(¶ [0089]) and the triazine moiety may be located at the 1-position of the dibenzofuran, as shown in compound A80 (pg. 12), Zeng fails to teach Compound C91 includes the triazine moiety located in the 1-position of the dibenzofuran, as highlighted below:

    PNG
    media_image18.png
    230
    376
    media_image18.png
    Greyscale

Hikime teaches organic EL material compounds represented by general formula (1) below (first third of pg. 4).

    PNG
    media_image19.png
    84
    140
    media_image19.png
    Greyscale

Hikime teaches a high luminous efficiency, long life, and reduced driving voltage may be achieved by introducing a substituent at the 1-position of the dibenzofuran skeleton (first third of pg. 4).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triazine moiety of compound C91 on the 1-position of the dibenzofuran, based on the teaching of Hikime.  The motivation for doing so would have been to obtain high luminous efficiency, long life, and reduced driving voltage, as taught by Hikime.
Per claims 1-4 the modified compound C91 has the following structure:

    PNG
    media_image20.png
    425
    397
    media_image20.png
    Greyscale

The modified Compound C91 reads on the claimed Chemical Formula 1 wherein:
Each X is N;
Y is O;
L is a bond;
Ar1 is biphenylyl; and
Ar2 and Ar3 are each unsubstituted C6 aryl groups (phenyl). 
Per claim 5, the modified compound C91 of Zeng in view of Hikime reads on the first claimed compound.
Per claim 6, as discussed above, the organic light emitting device includes an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer includes a composition comprising a compound according to a structure of Formula I (the modified compound C91).
Per claims 7 and 9, Zeng teaches in some embodiments, the organic layer comprising a compound of Formula I is an emissive layer (¶ [0142]).
Per claims 7 and 10, Zeng teaches the organic layer may be an electron transport layer and the composition comprising a compound of Formula I is an electron transporting material in the organic layer (¶ [0150]).
Regarding claim 11, Zeng in view of Hikime teaches the organic light emitting device of claim 6, as described above. Zeng teaches the organic layer may be an electron transport layer and the composition is an electron transporting material in the organic layer (¶ [0150]).
Zeng fails to teach an organic light emitting device specifically as described above also including an emissive layer.
However, Zeng does teach an “organic layer” may comprise a single layer or may further comprise multiple layers of different organic materials (¶ [0047]). Additionally, Zeng teaches in some embodiments, the organic layer is an emissive layer and the composition comprises a host (¶ [0142]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include an emissive layer in the organic layer of the organic light emitting device, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”) in view of Hikime et al. JP 2012049518 A—English translation obtained from Google Patents, hereinafter “Hikime”—as applied to claim 6 above, and further in view of Toshihiro et al. WO 2007069569 A1—English translation obtained by Global Dossier, hereinafter “Toshihiro”. 
Regarding claim 8, Zeng in view of Hikime teaches the organic light emitting device of claim 6 including the modified compound C91, as described above with respect to claim 6.
Zeng fails to specifically teach the organic layer comprises a hole transporting layer. However, Zeng does teach an “organic layer” may comprise a single layer or may further comprise multiple layers of different organic materials (¶ [0047]). Additionally, Zeng teaches a hole transporting layer may be included in the organic light emitting device (¶ [0156]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include a hole transporting layer in the organic layer of the organic light emitting device, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Zeng fails to specifically teach either of the modified compounds C91 used in a hole transporting layer. However, Zeng does teach the hole transporting material is not particularly limited and any compound may be used as long as the compound is typically used as a hole transporting material (¶ [0156]).
Toshihiro teaches an organic EL element comprising a compound represented by any one of the general formulae (1) to (14) (¶ [0010]), wherein general formula (3) has the structure 
    PNG
    media_image14.png
    154
    140
    media_image14.png
    Greyscale
(¶ [0013]). Toshihiro teaches when an organic EL element material represented by general formula (1) is used—wherein general formula (1) may be further defined by general formulae (2) to (14)—an organic EL element having high luminous efficiency, no pixel defect, excellent heat resistance and long life can be obtained (¶ [0020]).
Toshihiro teaches the organic EL element material is preferably a material contained in a hole transport layer of the organic EL element (¶ [0058]).
The modified compound C91 of Zeng reads on the general formula (3) of Toshihiro wherein: (i) X represents an oxygen atom; (ii) R1 to R4, R6 to R8, and R10 to R12 are each hydrogen atoms; (iii) R5 is a substituted C3 heterocyclic group; and (iv) R9 is a C6 aryl group (Toshihiro, ¶ [0011] and [0013]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound C91 in the hole transporting layer of the organic light emitting device of Zeng in view of Hikime, based on the teaching of Toshihiro.  The motivation for doing so would have been to provide an organic light emitting device having high luminous efficiency, no pixel defect, excellent heat resistance, and long life, as taught by Toshihiro.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789